DETAILED ACTION
The present office action is in response to the preliminary amendment filed on 05/03/2021.  Claims 2 – 14 were cancelled.  Claim 1 is currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
For example, the Specification does not recite “intermediate concentric cylindrical airflow guide”, as recited in Claim 1.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “intermediate concentric cylindrical airflow guide” of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to for containing words.  
The terms in the drawings should be replaced with reference characters, numerals are preferred. Reference characters appearing in the drawings must be mentioned in the description section of the Specification. 
For example, in Figure 1, “1. Outside air intake” should be replaced with “1” on the drawing.
For example, in Figure 2, “Backdraft Dampers” should be replaced with a reference character.  
These are only two examples in the drawings to highlight changes to overcome the objection.  Similar changes should be made throughout the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following:
Claim 1 includes multiple sentences.  While there is no set statutory form for claims, each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
Claim 1, section g, line 3, recites “different discharge airflow requiremnts.”, which should recite “different discharge airflow requirements.” for proper spelling. 
Claim 1 is objected to because it is replete with antecedent basis issues.  
For example, section b recites “the fans will be assembled in modules” in line 2.  Antecedent basis for “axial fan modules” was previously established in section a.  It is unclear if the fan modules of section b are the same modules as the axial fan modules of section a.  
Section c recites “main component is the axial fan module, which includes the fan” in line 1. It is unclear if “the fan” in section c is the same fan of section b. 
Section d recites “The nosecones on the intake and the discharge side of the fans”, which should recite “The nosecones on an intake and a discharge side of the fans”, since antecedent basis for “the intake and the discharge side” has not been properly established. 
These are only a few examples of antecedent basis issues in the claim.  Similar changes should be made throughout the claim to correct all antecedent basis issues. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite for failing to distinguish between the preamble and the body of the claim.  Without a transitional phrase (such as comprising), one of ordinary skill in the art cannot determine where the preamble of the claim ends and the body of the claim begins.  Therefore, the metes and bounds of the claim cannot be properly established. 
For purposes of examination, the Examiner interprets lines 1-7 to be the preamble of the claim.  The body of the claim includes sections a – j, as recited in lines 8 – 42.
It is noted Claim 1 is further being interpreted as a Jepson claim.  A Jepson claim is one where the preamble makes a statement that related to the state of the prior art (see lines 1 – 7, as interpreted above) and then claims an improvement over the prior art (see lines 8 – 42, as interpreted above).  Since the preamble is used to recite elements of the claimed invention which are conventional or known (“the most common AxHU layout consists of a low cost modular fan assembly with a low pressure drop filter and a coil section and an easily accessible control panel that allows for the rapid removal and isolation of an individual fan and motor.  Additionally, an alternate configuration involving a 90-degree re-orientation of the control panels, filters, and coils enables the Blade to be mounted in a vertical instead of horizontal position”), the claim uses the Jepson claim format.  
Claim 1 recites “Modular air handler manufacturing line” in line 1.  This yields the claim indefinite, because there are multiple ways to interpret “manufacturing line”.
“Manufacturing line” can be interpreted as an assembly line to manufacture modular air handlers.
“Manufacturing line” can also be interpreted as a product line of modular air handlers.
Due to the multiple interpretations, one of ordinary skill in the art cannot determine the metes and bounds of the claim.  
Since the claim does not recites steps to manufacture the modular air handler, the Examiner interprets “manufacturing line” to be a product line of modular air handlers.  
Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Daikin (“Daikin Vision Air Handler Installation and Maintenance Manual”, which is provided herein and relied upon below, and “Daikin Vision Commercial Indoor Air Handler” YouTube video https://www.youtube.com/watch?v=iIAeqNniFwQ and “Daikin Vision Air Handler Installation and Maintenance Manual” provided herein and relied upon below) in view of Hopkins (U.S. Patent No. 8,087,877) and Myers McCarthy (U.S. Pre-Grant Publication No. 2017/0335852). 
Regarding Claim 1, Daikin shows (in manual and video): 
Modular air handler manufacturing line (manufacturing line of Daikin Vision Air Handlers) using axial or centrifugal fan standardized componentry combined to meet required applications with specializations for different markets (see “Nomenclature” section on Page 3 of the manual which describes the standardized componentry options to meet required applications with specializations for different markets, such as different cooling coil options, heating only option, vent only option, multizone option). The most common AxHU layout (horizontal Blade) consists of a low cost modular fan assembly with a low pressure drop filter and coil section and an easily accessible control panel that allows for the rapid removal and isolation of an individual fan and motor [as recited in the 35 U.S.C. 112(b) section above, the claim is interpreted as a Jepson claim.  Therefore, the preceding sentence is interpreted as an admission of prior art]. Additionally, an alternate configuration involving a 90-degree re-orientation of the control panels, filters and coils enables the Blade to be mounted in a vertical instead of horizontal position motor [as recited in the 35 U.S.C. 112(b) section above, the claim is interpreted as a Jepson claim.  Therefore, the preceding sentence is interpreted as an admission of prior art]. 
a. Modular AHU and Fan system (Vision Air Handler) using fan modules (see individual fan modules that form a fan array in the “Fan Array” section on Page 33 of the manual) designed for minimum turbulence and acoustics (see “Operating Limits”, “Fan Vibration Levels”, and “Periodic Maintenance” sections on Pages 36-40 for information on the design and limits of the fans for minimum turbulence and acoustic levels). 
b. Different fans (see “Operating Limits” section on Page 36 for available fan sizes and fan models, such as forward-curved housed, airfoil-housed, belt-drive plenum fans, direct-drive plenum fans, and inline fans/twin fans) can be provided for different system capacity requirements (the fan for the air handler is selected to meet the system capacity requirement; as shown in the “Operating Limits” section on Page 36, different system capacity requirements can be met with different fans) without changing other parts (as can be seen around 0:25-0:40 in the video, the unique custom modular design, the fan module can be changed without changing other modules in the Vision air handler) of the AxHU (Vision Air Handler). The fans will be assembled in modules (as seen around 0:52 in the video, the fans are assembled in fan modules) that can be included with different filter (see around 2:15-2:25 of the video for discussion of different filter module options including HEPA filters), coil, and airflow guide configurations (see “Bypass into a vertical fan section” section on Page 15 and  “multizone assembly”/ “multizone damper assembly” sections on Page 16 for different airflow guide configurations) for different applications (see video for discussion of how the Vision Air Handler can be configured with optional modules and features to meet different applications). 
c. Main component is the Fan Module (as seen around 0:52 in the video, the fans are assembled in fan modules), which includes the fan (fan options descripted on Pages 31 and 36), housing (housing of fan module shown around 0:05-0:11, isolation dampers (see “isolation dampers for multiple fans” section on Page 18), airflow guides (inlet funnels attached to the fans are airflow guides, see Figures 44 and 45 on Page 30), sound attenuators (see Injected-Foam insulated panels” section on Page 12; as each wall of the housing is foam-injected, these walls are sound attenuators), backdraft dampers (see “isolation dampers for multiple fans” section on Page 18; isolation dampers are also backdraft dampers as they prevent backdraft through a failed fan), and power and control panel (“fan sections with multiple fans have motor control boxes up to 16” deep”, see “Service clearances” section on Page 5 and illustrated fan service panel in Figure 2). 
d. The nosecone surfaces and surrounding duct sections may have acoustically absorbing surface finish or perforations (the Examiner notes the claim language “may have” is not interpreted as a positive recitation.  Since “the nosecone surfaces and surrounding duct sections may have acoustically absorbing surface finish or perforations” is not a positively recited claim limitation, no patentable weight is given to this limitation).  An intermediate concentric cylindrical airflow guide will be used surrounding the nosecones to improve airflow stability in some configurations (the Examiner notes the claim language “in some configurations” is not interpreted as a positive recitation.  Since “an intermediate concentric cylindrical airflow guide will be used surrounding the nosecones to improve airflow stability in some configurations” is not a positively recited claim limitation, no patentable weight is given to this limitation). This cylindrical airflow guideCommunication submitted in response may be eliminated for the fan intake section to take advantage of the cost benefits of using a modular product line approach (the Examiner notes the claim language “may be eliminated” is not interpreted as a positive recitation.  Since “this cylindrical airflow guideCommunication submitted in response may be eliminated for the fan intake section to take advantage of the cost benefits of using a modular product line approach” is not a positively recited claim limitation, no patentable weight is given to this limitation)  
e. The Fan Module (as seen around 0:52 in the video, the fans are assembled in fan modules) can be used as a supply (supply fan module illustrated on the right side of the air handler at 0:11 in the video), return (return fan module illustrated on the left side of the air handler at 0:11 of the video), exhaust, in-line, or plenum fan (the Examiner notes that because “or” is recited in the claim, only one of “supply, return, exhaust, in-line, or plenum fan” needs to be shown by the art to satisfy the limitation.  Therefore, “exhaust, in-line, or plenum” is not required to be shown by the art because at least a supply and a return fan is shown) in a stand-alone or in combination with others (as illustrated in Figure 48, the fans can be used in combination with other fans; as seen at 0:11 of the video, a return fan module can be used with a supply fan module) in a row, stack, in-series, or grid configurations (see “fan array” section on Page 33 which shows the fans in combination with others in a horizontal row, a vertical stack, and in a grid configuration; the Examiner notes that because “or” is recited in the claim, only one of “row, stack, in-series, or grid configurations” need to be shown by the art to satisfy the limitation.  Therefore, “in-series” is not required to be shown by the art because at least one other configuration is shown). They can be provided with multiple Fan Modules in series with intermediate nosecones for higher pressure applications (the Examiner notes the claim language “can be provided” is not interpreted as a positive recitation.  Since “they can be provided with multiple fan modules in series with intermediate nosecones for higher pressure applications” is not a positively recited claim limitation, no patentable weight is given to this limitation).
f. The Fan Module (as seen around 0:52 in the video, the fans are assembled in fan modules) combined with other airflow control (see dampers in airflow control modules in 0:11 of the video) and thermally active components (see heating and cooling coil modules in 0:11 of the video; see “Piping and coils” on Page 9 of the manual), controls and sensors (thermostats and associated system controls provided to control the air handler) comprises a Blade (Blade illustrated on Page 1 of the manual), which can be stacked vertically (vertically stacked blades illustrated on Pages 14-16 of the manual and in video) or horizontally (horizontally stacked blade illustrated on Page 1 of the manual and in video) to meet the required Air Handler (AxHU) capacity. 
g. The discharge decelerator sections (filter modules are discharge decelerator sections that reduce the airflow velocity as the air passes through the 1module) are available in different interconnecting options (see “Filters” section on Page 43; also see around 2:15-2:25 of the video for discussion of different filter module options including HEPA filters) for different applications, such as in-line, shaft discharge, or plenum (as illustrated in the video, the filter modules are plenum filter modules), and for different discharge airflow requirements (the level of filtration required for the discharged airflow depends on the different applications, as discussed in the video).
h. The air intake section (the left side of the air handler, as illustrated in 0:11 of the video) for each Blade (Blade illustrated on Page 1 of the manual) uses a row or rows of air filters designed for low velocity airflow (see “Filters” section on Page 43; also see around 2:15-2:25 of the video for discussion of different filter module options including HEPA filters), followed by optional preheating (preheating controls recited on Page 44 of the manual), cooling (see cooling coil modules discussed on Page 19 of the manual) and (optional reheating coils (see heating coil modules discussed on Page 20 of the manual), UV lights (ultra-violet light option, see 2:32 of the video) and other optional systems (economizer and heat wheels discussed in video and manual) as needed for each application. 
i. Each fan module control panels (externally mounted fan module control panel illustrated in Figure 2 on Page 5 of the manual) will be mounted on the outside (external the air handler, as illustrated in Figure 2 on Page 5 of the manual) of the AxHU (Vision Air Handler) in some configurations to enable the stacking of each independent Blade section (vertically stacked blade sections illustrated on Pages 14-16 of the manual and in video). 
j. Refrigeration section (direct expansion cooling coil section using refrigerant, as described on Page 19 of the manual) may be included in the AxHU (Vision Air Handler) attached to (as illustrated in the video, all the module sections are attached to each other) the End Section (the right side of the air handler, as shown at 0:11 in the video). 
However, Daikin does not show the fan modules in Sections a, c, e, and f are axial fan modules, and the fan module includes a nosecone.  The nosecones on the intake and the discharge side of the fans may be similar or different design from each other to minimize energy consumption. The nosecones will be a conical or square-to-round shape to match the intake and discharge duct square-to-round sections.  
In the same field of endeavor of air handling units, Hopkins teaches (Figure 17):
It is known in the air handling unit (air handling systems, title) art to provide:
it is known to use axial fans (“still other embodiments use fan units such as axial fans that have point of high velocity in the direction of flow“, Col. 6, lines 25-27) as fan units in fan arrays of an air handling system.  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the fans used in the fan modules shown by Daikin to be axial fans, as taught by Hopkins, to provide the benefit of a higher velocity in the direction of flow.   
In the same field of endeavor of generating air flow with fans, Myers McCarthy teaches (Figure 1):
It is known to provide an axial fan (10) with a nose cone (44) on the intake side (as illustrated in Figure 1, the intake side is the left side of 10) and a nose cone (38) on the discharge side (as illustrated in Figure 1, the discharge side is the right side of 10).  The nosecones (44 and 38, respectively) on the intake and the discharge side of the fans may be similar or different design from each other (as illustrated in Figure 1, 44 and 38 are both conical but have different designs) to minimize energy consumption. The nosecones (44 and 38) will be a conical (as illustrated in Figure 1, both 44 and 38 are conical).  
Further, this improves aerodynamic interactions between the impeller blades and other components of the fan., as discussed in Paragraph 0033 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the fans used in the fan modules shown by Daikin to include conical nose cones on the intake and discharge side of the fans, as taught by Myers McCarthy, to improve aerodynamic interactions between the impeller blades and other components of the fans.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Rainey et al. (U.S. Pre-Grant Publication No. 2008/0311840) teaches an air handler with panels for noise reduction (see Figure 4). 
Daikin (Daikin Air Conditioning Factory, December 6, 2013. https://www.youtube.com/watch?v=XARE337DmeA) shows how their air handling units are assembled. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
09/29/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762